DETAILED ACTION
This communication is response to the amendment filed 07/29/2022. Claims 1-25 are pending and presented for examination. Amendment to the specification submitted 07/29/2022 is acknowledged and entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding applicant argument that the cited references fails to disclose the amended claims, the rejection has been updated with a new ground(s) of rejection to address the new limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 7-12, 15-18, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over “Dynamic Deep Neural Networks: Optimizing Accuracy-Efficiency Trade-Offs by Selective Execution” by Lanlan Liu et al. (hereafter Lanlan), see IDS dated 09/21/2020in view of US Pub. 2017/0132528 to Aslan et al. (hereafter Aslan) and further in view of US Pub. 2018/0336463 to Bloom et al. (hereafter Bloom).

Regarding claim 1, Lanlan discloses a method (see Lanlan, Fig 1; page 1, section 1, first two paragraphs; pages 3-4, section III), comprising: 
receiving input data at a trained machine learning model that includes a common part and task-specific parts (see Lanlan, Fig 1: the machine learning model is referred to as                         
                            
                                
                                    D
                                
                                
                                    2
                                
                            
                            N
                            N
                        
                    . A particular realization of this model is schematically depicted on the left-hand side of Fig 1 on page 2: It comprise three so-called functions nodes N1, N2 and D. The function node Ni discloses the common part of the depicted                         
                            
                                
                                    D
                                
                                
                                    2
                                
                            
                            N
                            N
                        
                     example, and the two blocks N2 and D disclose its task-specific parts. The received input data is depicted in form of a solid arrow which is pointing towards N1; Fig 3 on page 6 schematically depicts alternative realizations of                         
                            
                                
                                    D
                                
                                
                                    2
                                
                            
                            N
                            N
                        
                     in a non-exhaustive way); 
receiving an execution instruction that identifies one or more processing tasks to be performed (see Lanlan, Fig 1, see the two dashed arrows in the                         
                            
                                
                                    D
                                
                                
                                    2
                                
                            
                            N
                            N
                        
                     example that is schematically depicted on the left-hand side of Fig 1 on page 2; page 1 section 1, second paragraph: the controller Q outputs a binary decision on whether module N1 executes); 
processing the input data using the common part of the trained machine learning model to generate intermediate data (see Lanlan, Fig 1, see                         
                            
                                
                                    D
                                
                                
                                    2
                                
                            
                            N
                            N
                        
                     that is schematically depicted on the left-hand side of Fig 1); and 
Lanlan does not explicitly disclose “the execution instruction is received at the trained machine learning model an the one or more task-specific parts of the trained machine learning model correspond to the one or more processing tasks to be performed that are identified”, but does implicitly disclose processing the intermediate data using one or more of the task-specific parts of the trained machine learning model based on the execution instruction to generate one or more outputs (see Lanlan, Fig 1, see                         
                            
                                
                                    D
                                
                                
                                    2
                                
                            
                            N
                            N
                        
                     that is schematically depicted on the left-hand side of Fig 1).
However, Aslan discloses receiving an execution at the trained machine learning model that identifies one or more processing tasks to be performed; processing the intermediate data using one or more of the task-specific parts of the trained machine learning model that corresponds to the one or more processing tasks to be performed that are identified by the execution instruction to generate one or more outputs (see Aslan, ¶ 0086: memory (e.g., RAM, ROM, EEPROM, flash memory, etc.) storing computer-executable instructions that, when executed by the one or more processors, cause performance of operations comprising: providing a set of machine learning models that are to learn a respective task (e.g., a classification task, such as a binary classification task, a multi-label classification task, or a task that infers a set of probabilities based on unknown input data, etc.), the set of machine learning models including a first machine learning model and a second machine learning model; initiating training of the first machine learning model to learn a first task using training data (e.g., data (e.g., image data, speech data, text data, video data, etc.), features, and, optionally, labels (e.g., class labels, probabilities, etc.)); and during the training of the first machine learning model, passing information between the first machine learning model and the second machine learning model (e.g., formulating an objective function for the set of models so that each model can have access to unlabeled data, and/or the training data, and/or outputs generated by at least one other model in the set of models through one or more terms of the objective function)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Aslan and incorporate it into the system of Lanlan to achieve a flexible use of machine learning model for improved system performance (see Aslan, ¶ 0004).
However, Bloom discloses processing the input data using the common part of the trained machine learning model to generate intermediate data and processing the intermediate data using one or more of the task-specific parts of the trained machine learning model that correspond to the one or more processing tasks to be performed that are identified by the execution instruction to generate one or more outputs (see Bloom, Fig 7 and Fig 8; ¶ 0026: In another instance, the remote ML model component 134 may comprise an initial portion (e.g., half) of a neural network that generates intermediate neural network output data based on input data, and the inference ML model component 144 may comprise a final portion (e.g., half) of a neural network that generates result data based on intermediate neural network output data; ¶ 0055: the initial layers 612 receive input data 640 via the input layer 616 and produce intermediate neural network output data 650, and the final layers 614 receive the intermediate neural network output data 650 and produce result data 660, which may be a representation of the input data 640. As described herein, the intermediate neural network output data 650 may be encrypted prior to be being communicated from the first ML model component 620 to the second ML model component 630. Additionally, the intermediate neural network output data 650 may be sent with metadata 652 relating to the intermediate neural network output data 650, such as information regarding the first ML model component 620 that generated the intermediate neural network output data 650. By the method 600, the neural network 610 is split into a first ML model component 620 and a second ML model component 630 such that the first ML model component 620 comprises the initial layers 612 of the neural network 610, and the second ML model component 630 comprises the final layers 614 of the neural network 610; ¶ 0066: the method 800 continues with operation 808, where input data is processed using the second ML model component to generate intermediate neural network output data. As described herein, the input data can comprise data that is specific to the domain (e.g., medical imaging) upon which the ML model was generated and trained at operation 802; ¶ 0064; ¶ 0067).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Bloom and incorporate it into the system of Lanlan to achieve efficient and secured communication (see Bloom, ¶ 0003).

Regarding claim 2, Lanlan in view of Aslan and Bloom discloses the method of claim 1, wherein processing the intermediate data using the one or more of the task-specific parts of the trained machine learning model based on the execution instruction includes evaluating a conditional instruction for each of the task-specific parts of the trained machine learning model to determine whether to initiate execution of each of the task- specific parts of the trained machine learning model (see Lanlan, page 1, section 1, 2nd paragraph and pages 3-4, section 3, last paragraph: the controller Q outputs a binary decision on whether module N2 executes).

Regarding claim 3, Lanlan in view of Aslan and Bloom discloses the method of claim 1, wherein processing the intermediate data using the one or more of the task-specific parts of the trained machine learning model based on the execution instruction includes causing execution of one or more of the task-specific parts of the trained machine learning model based on the execution instruction (see Lanlan, page 1, section 1, 2nd paragraph and pages 3-4, section 3, last paragraph: the controller Q outputs a binary decision on whether module N2 executes).

Regarding claim 4, Lanlan in view of Aslan and Bloom discloses the method of claim 1, wherein processing the intermediate data using the one or more of the task-specific parts of the trained machine learning model based on the execution instruction includes suppressing execution of one or more of the task-specific parts of the trained machine learning model based on the execution instruction (see Lanlan, page 1, section 1, 2nd paragraph and pages 3-4, section 3, last paragraph: the controller Q outputs a binary decision on whether module N2 executes).

Regarding claim 7, Lanlan in view of Aslan and Bloom discloses the method of claim 1, further comprising: defining a linear execution order including the common part of the trained machine learning model and the one or more of the task-specific parts of the trained machine learning model based on the execution instruction, wherein processing the input data using the common part of the trained machine learning model and processing the intermediate data using the one or more of the task-specific parts of the trained machine learning model is performed according to the linear execution order (see Lanlan, page 1, section 1, 2nd paragraph and pages 3-4, section 3, last paragraph: the controller Q outputs a binary decision on whether module N2 executes).

Regarding claim 8, Lanlan in view of Aslan and Bloom discloses the method of claim 1, wherein the one or more of the task-specific parts of the trained machine learning model include a first task-specific part of the trained machine learning model and a second task-specific part of the trained machine learning model, and processing the intermediate data using the one or more of the task-specific parts of the trained machine learning model based on the execution instruction includes executing the first task-specific part of the trained machine learning model and the second task-specific part of the trained machine learning model in series (see Lanlan, page 6, Fig 3c: Block N1 discloses the common part; Blocks N1, N3 and N4 disclose the first task-specific part; Blocks N5, N6 and N7 disclose the second task-specific part).

Regarding claim 9, Lanlan in view of Aslan and Bloom discloses the method of claim 1, wherein the one or more of the task-specific parts of the trained machine learning model include a first task-specific part of the trained machine learning model and a second task-specific part of the trained machine learning model, and processing the intermediate data using the one or more of the task-specific parts of the trained machine learning model based on the execution instruction includes executing the first task-specific part of the trained machine learning model and the second task-specific part of the trained machine learning model in parallel (see Lanlan, page 6, Fig 3b: Block N1 disclose the common part; Block N3 discloses the first task-specific part; Block N5 discloses the second task-specific part).

Regarding claim 10, it is rejected for the same reasons as set forth in claim 1. Although phrased as non-transitory computer-readable medium claim, the claim is nevertheless simple repetitions of the subject matter of claim 1.

Regarding claim 11, it is rejected for the same reasons as set forth in claim 2. Although phrased as non-transitory computer-readable medium claim, the claim is nevertheless simple repetitions of the subject matter of claim 2.

Regarding claim 12, it is rejected for the same reasons as set forth in claims 3 and 4. Although phrased as non-transitory computer-readable medium claim, the claim is nevertheless simple repetitions of the subject matter of claims 3 and 4.

Regarding claim 15, it is rejected for the same reasons as set forth in claim 7. Although phrased as non-transitory computer-readable medium claim, the claim is nevertheless simple repetitions of the subject matter of claim 7.

Regarding claim 16, it is rejected for the same reasons as set forth in claim 1. Although phrased as a system claim, the claim is nevertheless simple repetitions of the subject matter of claim 1.

Regarding claim 17, it is rejected for the same reasons as set forth in claim 2. Although phrased as a system claim, the claim is nevertheless simple repetitions of the subject matter of claim 2.

Regarding claim 18, it is rejected for the same reasons as set forth in claims 3 and 4. Although phrased as a system claim, the claim is nevertheless simple repetitions of the subject matter of claims 3 and 4.

Regarding claim 21, it is rejected for the same reasons as set forth in claim 7. Although phrased as a system claim, the claim is nevertheless simple repetitions of the subject matter of claim 7.

Regarding claim 22, Lanlan in view of Aslan and Bloom discloses the method of claim 1, Lanlan does not explicitly disclose wherein processing the intermediate data using the one or more of the task-specific parts of the trained machine learning model based on the execution instruction to generate the one or more outputs comprises selecting the one or more of the task- specific parts of the trained machine learning model based on the one or more processing tasks to be performed that are identified by the execution instruction.
However, Aslan discloses wherein processing the intermediate data using the one or more of the task-specific parts of the trained machine learning model based on the execution instruction to generate the one or more outputs comprises selecting the one or more of the task- specific parts of the trained machine learning model based on the one or more processing tasks to be performed that are identified by the execution instruction (see Aslan, ¶ 0095: storing computer-executable instructions that, when executed by a processor (e.g., central processing unit (CPU), a field programmable gate array (FPGA), a complex programmable logic device (CPLD), an application specific integrated circuit (ASIC), a system-on-chip (SoC), etc.), perform operations comprising: providing a set of machine learning models that are to learn a respective task (e.g., a classification task, such as a binary classification task, a multi-label classification task, or a task that infers a set of probabilities based on unknown input data, etc.), the set of machine learning models including a first machine learning model and a second machine learning model; initiating training of the first machine learning model to learn a first task using training data (e.g., data (e.g., image data, speech data, text data, video data, etc.), features, and, optionally, labels (e.g., class labels, probabilities, etc.)); and during the training of the first machine learning model, passing information between the first machine learning model and the second machine learning model (e.g., formulating an objective function for the set of models so that each model can have access to unlabeled data, and/or the training data, and/or outputs generated by at least one other model in the set of models through one or more terms of the objective function)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Aslan and incorporate it into the system of Lanlan to achieve a flexible use of machine learning model for improved system performance (see Aslan, ¶ 0004).

Regarding claim 23, Lanlan in view of Aslan and Bloom discloses the method of claim 1, Lanlan does not explicitly disclose wherein the execution instruction identifies the one or more processing tasks to be performed by including information that explicitly identifies the one or more of the task-specific parts of the trained machine learning model.
However, Aslan discloses wherein the execution instruction identifies the one or more processing tasks to be performed by including information that explicitly identifies the one or more of the task-specific parts of the trained machine learning model ((see Aslan, ¶ 0095: storing computer-executable instructions that, when executed by a processor (e.g., central processing unit (CPU), a field programmable gate array (FPGA), a complex programmable logic device (CPLD), an application specific integrated circuit (ASIC), a system-on-chip (SoC), etc.), perform operations comprising: providing a set of machine learning models that are to learn a respective task (e.g., a classification task, such as a binary classification task, a multi-label classification task, or a task that infers a set of probabilities based on unknown input data, etc.), the set of machine learning models including a first machine learning model and a second machine learning model; initiating training of the first machine learning model to learn a first task using training data (e.g., data (e.g., image data, speech data, text data, video data, etc.), features, and, optionally, labels (e.g., class labels, probabilities, etc.)); and during the training of the first machine learning model, passing information between the first machine learning model and the second machine learning model (e.g., formulating an objective function for the set of models so that each model can have access to unlabeled data, and/or the training data, and/or outputs generated by at least one other model in the set of models through one or more terms of the objective function)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Aslan and incorporate it into the system of Lanlan to achieve a flexible use of machine learning model for improved system performance (see Aslan, ¶ 0004).

Regarding claim 24, Lanlan in view of Aslan and Bloom discloses the method of claim 1, Lanlan does not explicitly disclose method of claim 1, wherein the execution instruction identifies the one or more processing tasks to be performed by identifying the one or more outputs to be generated by the trained machine learning model.
However, Aslan discloses method of claim 1, wherein the execution instruction identifies the one or more processing tasks to be performed by identifying the one or more outputs to be generated by the trained machine learning model ((see Aslan, ¶ 0095: storing computer-executable instructions that, when executed by a processor (e.g., central processing unit (CPU), a field programmable gate array (FPGA), a complex programmable logic device (CPLD), an application specific integrated circuit (ASIC), a system-on-chip (SoC), etc.), perform operations comprising: providing a set of machine learning models that are to learn a respective task (e.g., a classification task, such as a binary classification task, a multi-label classification task, or a task that infers a set of probabilities based on unknown input data, etc.), the set of machine learning models including a first machine learning model and a second machine learning model; initiating training of the first machine learning model to learn a first task using training data (e.g., data (e.g., image data, speech data, text data, video data, etc.), features, and, optionally, labels (e.g., class labels, probabilities, etc.)); and during the training of the first machine learning model, passing information between the first machine learning model and the second machine learning model (e.g., formulating an objective function for the set of models so that each model can have access to unlabeled data, and/or the training data, and/or outputs generated by at least one other model in the set of models through one or more terms of the objective function)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Aslan and incorporate it into the system of Lanlan to achieve a flexible use of machine learning model for improved system performance (see Aslan, ¶ 0004).

Regarding claim 25, Lanlan in view of Aslan and Bloom discloses method of claim 1, Lanlan does not explicitly disclose wherein the input data and the execution instruction are received by the trained machine learning model as inputs.
However, Aslan discloses method of claim 1, wherein the input data and the execution instruction are received by the trained machine learning model as inputs ((see Aslan, ¶ 0095: storing computer-executable instructions that, when executed by a processor (e.g., central processing unit (CPU), a field programmable gate array (FPGA), a complex programmable logic device (CPLD), an application specific integrated circuit (ASIC), a system-on-chip (SoC), etc.), perform operations comprising: providing a set of machine learning models that are to learn a respective task (e.g., a classification task, such as a binary classification task, a multi-label classification task, or a task that infers a set of probabilities based on unknown input data, etc.), the set of machine learning models including a first machine learning model and a second machine learning model; initiating training of the first machine learning model to learn a first task using training data (e.g., data (e.g., image data, speech data, text data, video data, etc.), features, and, optionally, labels (e.g., class labels, probabilities, etc.)); and during the training of the first machine learning model, passing information between the first machine learning model and the second machine learning model (e.g., formulating an objective function for the set of models so that each model can have access to unlabeled data, and/or the training data, and/or outputs generated by at least one other model in the set of models through one or more terms of the objective function)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Aslan and incorporate it into the system of Lanlan to achieve a flexible use of machine learning model for improved system performance (see Aslan, ¶ 0004).

Allowable Subject Matter
Claims 5-6, 13-14, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pub. 2018/0060759 to Chu et al. discloses a model building tool can be selected based on the model building tool being compatible with one or more parameters. A first machine-learning model can be generated using the model building tool and trained using a training dataset. The first machine-learning model can then be used to perform a task. Thereafter, a new model-building tool can be selected based on the new model-building tool being compatible with the one or more parameters. A second machine-learning model can be generated using the new model-building tool and trained using the training dataset. The accuracy of the first machine-learning model can be compared to the accuracy of the second machine-learning model. Based on the second machine-learning model being more accurate, the second machine-learning model can be used to perform the particular task rather than the first machine-learning model.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645. The examiner can normally be reached Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEED GIDADO/           Primary Examiner, Art Unit 2464